Citation Nr: 0835308	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty November 1979 to March 1980 
and from June 1991 to June 2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran testified before the undersigned Acting 
Veterans Law Judge at a travel board hearing conducted at 
the Detroit RO in October 2007.  A copy of the hearing 
transcript is of record and has been reviewed.


FINDING OF FACT

The record reflects that the veteran's current hypertension 
had its onset during his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have been met. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The veteran has claimed entitlement to service connection for 
hypertension.  For VA purposes, hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, 
and /or systolic blood pressure is predominantly 160 mm. or 
greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence establishes 
that the disease was incurred in service.  Id.  For certain 
chronic disorders, such as hypertension, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309, 3.384.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In the case at hand, the veteran has repeatedly asserted that 
his hypertension originated in service as a result of the 
stress he was under as an Army recruiter.  In support of his 
contention, the veteran has cited blood pressure readings 
taken during his military service as evidence of in-service 
hypertension.  Blood pressure readings was measured as 
132/100 in February 1997, 132/94 in April 1997, 132/100 and 
130/96 in May 1997, 150/110 and 135/95 in May 2000.  

The veteran's contentions are supported by a diagnostic 
impression of hypertension rendered by a private physician's 
assistant in February 1997.  This diagnosis came during a 
period of active duty.  Hypertension is also noted in a 
private medical record in May 1997.  Likewise, a service 
treatment record in May 2000 included an above normal blood 
pressure reading, and noted a questionable diagnosis of 
hypertension.  

Postservice treatment records also show a diagnosis of 
hypertension.  A September 2001 VA medical record notes that 
the veteran was found to have high blood pressure, not 
requiring medication, during an ER visit one month prior.  A 
VA medical record in January 2002 notes that the veteran was 
not currently taking blood pressure medication, but that he 
checked his blood pressure regularly.  
A postservice VA optometry note in July 2005, copying data 
from the veteran's VA computerized problems list, notes a 
diagnosis of hypertension was made in September 2001.  Most 
recently, hypertension was diagnosed during a December 2005 
VA examination.  

In light of the diagnoses of hypertension during service, 
continued elevated blood pressure readings since active 
service, and a current diagnosis of hypertension, the Board 
concludes that the veteran's current hypertension had its 
onset during active duty.  

In reaching this conclusion, the Board acknowledges that a VA 
examiner in December 2005 opined that the veteran's current 
hypertension was not related to elevated in-service blood 
pressure readings.  However, while this opinion was based on 
a review of the veteran's claims file, available VA medical 
records, and physical examination, additional private medical 
records received after the examination show diagnoses of 
hypertension during service.  The Board has placed greater 
probative value on the contemporaneous medical records 
showing an initial diagnosis of hypertension during active 
service.  

Based on the discussion above, the Board concludes that the 
preponderance of the evidence is for an award of service 
connection for hypertension.  Accordingly, service connection 
for hypertension is granted.  


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


